Citation Nr: 0613072	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-12 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty for more than 23 years, and 
retired from active duty in May 1976.  He died in December 
2001.  The appellant is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Los Angeles, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied entitlement to service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran's chest pain in service in 1976 has not been 
diagnosed as a manifestation of heart disease.

3.  The veteran had heart disease in 1980.  He underwent a 
heart transplant in 1989, and received treatment for episodes 
of rejection.

4.  The veteran died in 2001 from acute myelogenous leukemia.




CONCLUSION OF LAW

No disease or injury incurred during the veteran's service 
caused, or contributed substantially or materially to 
causing, his death from acute myelogenous leukemia.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in April 2002, the RO issued the appellant a 
VCAA notice.  The April 2002 notice informed the appellant of 
the type of information and evidence that was needed to 
substantiate a claim for service connection for the cause of 
the veteran's death.  That notice did not inform the 
appellant of the type of evidence necessary to establish a 
disability rating, or an effective date of service 
connection, for any disability found to have been service-
connected.  Despite the inadequacy of the VCAA notice as to 
the elements of establishing a disability rating or an 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The Board herein denies the appellant's claim for service 
connection for the cause of the veteran's death.  As the 
Board denies that claim, VA will not assign an effective date 
for service connection for the cause of the veteran's death.  
Therefore, there is no possibility of prejudice to the 
appellant on the matter of an effective date.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The appellant has had a meaningful opportunity to participate 
in the processing of her claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, the Board finds such error to be 
harmless error that would not reasonably affect the outcome 
of the appellant's claim.

Service Connection for the Cause of the Veteran's Death

The appellant contends that the veteran's death was caused 
largely or substantially by heart disease, and that his heart 
disease began during his active military service.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the case of 
certain chronic diseases, including cardiovascular-renal 
disease and hypertension, service connection may be presumed 
if the disease became manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be 


the immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, there must 
have been a causal connection.  38 C.F.R. § 3.312.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In written statements, including an April 2003 substantive 
appeal, the appellant has explained her contentions.  She 
noted that the veteran received treatment in service, in May 
1976, for chest pain.  She stated that the veteran had pain 
in the same area of the chest in 1980, and was found to have 
had a massive heart attack.  She indicated that the veteran's 
heart disease led him to have a heart transplant in 1989.  
She reported that the veteran received radiation and 
medications to combat rejection of the heart transplant.

The appellant asserted that the radiation and medications 
used to combat rejection of the veteran's heart transplant 
had caused him to develop leukemia, and that leukemia had 
caused his death.  The appellant indicates that physicians 
have supported a link between the veteran's treatment 
following the heart transplant and the development of 
leukemia.

With the exception of one page of outpatient treatment notes 
from 1976, the veteran's service medical records are not 
associated with the claims folder.  The RO has made several 
attempts to obtain the service medical record from the 
National Personnel Records Center and from alternative 
sources, with no success.  Where a veteran's service medical 
records are missing, VA's obligation to explain findings and 
conclusions, and to carefully consider the benefit of the 
doubt rule, is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The one service medical record associated with the claims 
file shows that the veteran was seen at a service clinic in 
early May 1976, reporting the sudden onset of left anterior 
chest pain while doing push-ups.  The veteran indicated that 
he was concerned about his heart, and that he had Type IV 
hyperlipoproteinemia.  On examination, the veteran's pulses 
were full and equal, and no heartbeat abnormality was found.  
The examiner's impression was probable chest wall or pleural 
strain.  An EKG was performed, and it showed no significant 
change from a previous EKG.  The examiner indicated that the 
veteran could resume normal activity, and that no further 
treatment was necessary.

In June 1980, the veteran was seen at an Air Force hospital 
for pain in his left anterior chest.  He related having 
tightness across his chest, especially in the heart area.  In 
July 1980, the veteran was admitted to Methodist Hospital in 
Omaha, Nebraska, with a history of an acute myocardial 
infarction, manifested by anterior chest pain and some 
dyspnea.  The hospital record noted that the veteran had a 
history of minor anginal attacks over several years prior to 
1980, and outpatient and inpatient treatment for chest pain 
in June and July 1980.

Additional private medical records show that the veteran 
underwent coronary bypass surgery in 1980, and a heart 
transplant in September 1989.  He experienced multiple 
episodes of rejection, and he was treated with medication, 
and with total lymph node irradiation in May 1990.  In 1991, 
the veteran was found to have an abscess on his right kidney.  
He later underwent a right nephrectomy.

The veteran underwent a tricuspid valve replacement in March 
1997.  In July 2001, he was seen for follow-up of anemia.  In 
August 2001, he was noted to have acute myeloid leukemia.  He 
died in December 2001.  The certificate of death indicated 
that the immediate cause of his death was acute myelogenous 
leukemia.  The certificate listed status post heart 
transplant and renal failure as other significant conditions 
contributing to death but not related to the leukemia.  It 
was noted in the certificate that the veteran had undergone a 
heart transplant in 1989 and a right nephrectomy in 1992.

The Board remanded the case in March 2004, and again in 
October 2005.  In October 2005, the Board instructed that the 
claims file be provided to a VA examiner for review, and that 
the examiner be asked to offer an opinion as to whether there 
was a reasonable basis for determining that is was as likely 
as not that the veteran's heart problems had their origins 
during his period of service.

In November 2005, a VA physician reviewed the claims file.  
The physician noted the veteran's medical history, and the 
appellant's contentions as to events leading from the 
veteran's service to his death.  The physician noted that the 
treatment note from service in 1976 indicated that previous 
and present EKGs were interpreted as normal.  The physician 
stated that if the veteran's chest pain on that occasion had 
been cardiac-induced, he would have expected that there would 
have been findings suggestive of myocardial ischemia.  The 
physician noted that the 1976 service medical record showed 
that the veteran had a strong cardiac risk factor in the form 
of Type IV hyperlipidemia.  The physician found that there 
was no documentation that the veteran developed any disabling 
cardiac condition during service or during the presumptive 
period following service.  The physician provided the opinion 
that it was less than likely that the veteran died from 
leukemia caused by treatment following heart transplant 
necessitated by heart disease arising directly from military 
service.  The physician explained that it required an 
inordinate amount of speculation to causally relate the 
veteran's death to disease during service as claimed by the 
appellant.

The veteran had chest pain during service, but there is no 
record of diagnosis of heart disease during service or the 
year following service.  The record does not contain any 
medical finding or opinion linking the veteran's heart 
disease to service, or his leukemia to the treatment related 
to his heart transplant.  The VA physician who reviewed the 
file concluded that it was not likely that the veteran's 
death was connected to service.  The appellant is not a 
medical professional, and her assertions with regard to 
medical causation do not constitute medical opinion.  
The Board finds that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


